



EXHIBIT 10.26



VERITIV CORPORATION
EXECUTIVE SEVERANCE PLAN
1.    Establishment; Purpose.
(a)    Establishment. Veritiv Corporation (the “Company”) hereby establishes the
Veritiv Corporation Executive Severance Plan (the “Plan”), as set forth in this
document, effective as of March 4, 2015 (the “Effective Date”).
(b)    Purpose. The Plan is designed to provide for financial protection to
certain key executives of the Company and its Affiliates in the event of
unexpected job loss (whether before or in connection with a Change in Control of
the Company), in order to encourage the continued attention of participants who
are expected to make substantial contributions to the success of the Company and
thereby provide for stability and continuity of management.
2.    Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:
“Accrued Benefits” has the meaning given to that term in Section 4(a)(i) hereof.
“Affiliate” means any entity controlled by, controlling, or under common control
with, the Company, where “control” has the meaning given such term under Rule
405 of the Securities Act of 1933, as amended.
“AIP” means the Company’s Annual Incentive Plan, or any successor annual cash
incentive bonus plan.
“Annual Base Salary” means the Participant’s annual rate of base salary in
effect as of the Date of Termination.
“Board” means the Board of Directors of the Company, as constituted at any time.
“Cause” means:
(a)     the Participant’s willful and material misconduct or gross negligence in
the performance of the Participant’s duties to the Company which is demonstrably
and materially injurious to the Company or the Participant’s willful performance
of any material act of fraud, malfeasance or misappropriation of the Company’s
property which is demonstrably and materially injurious to the Company;
(b)     the Participant’s willful and repeated material failure to substantially
perform the Participant’s duties to the Company or to follow the lawful
directives of the Chief Executive Officer or other officer to whom the
Participant reports (other than as a result of death or Disability);
(c)     the Participant’s conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude; or



--------------------------------------------------------------------------------



(d)     the Participant’s willful performance of any material act of theft or
embezzlement.
For purposes of this definition, no act, or failure to act, on the Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by
Participant not in good faith and without reasonable belief that the
Participant’s actions or omissions were in the best interests of the Company.


Notwithstanding the foregoing, the Participant shall not be deemed to have been
terminated for Cause unless and until (x) a written demand is delivered to the
Participant by the Company which demand specifically identifies, in good faith,
the basis of its determination that “Cause” exists and facts then known to the
Company that support its determination; (y) with respect to subparagraphs (a)
and (b), the Participant is provided at least thirty (30) days following receipt
of such written notice to fully correct in all material respects the
circumstances or conduct giving rise to the Company’s determination that “Cause”
exists, and (z) there shall have been delivered to the Participant, following
the Participant’s failure to cure (to the extent applicable), a written notice,
stating that in the good faith opinion of the Company’s Chief Executive Officer
the Participant was guilty of conduct set forth above in this definition and
specifying the particulars thereof in detail.


“Change in Control” shall mean the first to occur of any of the following
events:
(a)     the acquisition, directly or indirectly, by any person (which, for
purposes of this definition, shall include a “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended)) of beneficial
ownership of more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding voting securities, other than any such acquisition by
the Company, any of its Affiliates or any employee benefit plan of the Company
or any of its Affiliates;
(b)     the merger, consolidation or other similar transaction involving the
Company, as a result of which persons who were holders of voting securities of
the Company immediately prior to such merger, consolidation, or other similar
transaction do not immediately thereafter beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power entitled
to vote generally in the election of directors of the merged or consolidated
company;
(c)     within any 24-month period, the Incumbent Directors shall cease to
constitute at least a majority of the Board;
(d)     the approval by the Company’s shareholders of the liquidation or
dissolution of the Company other than a liquidation of the Company into any
Affiliate or a liquidation as a result of which persons who were holders of
voting securities of the Company immediately prior to such liquidation own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the entity that
holds substantially all of the assets of the Company following such event; or

2



--------------------------------------------------------------------------------



(e)     the sale, transfer or other disposition of all or substantially all of
the assets of the Company to one or more persons that are not, immediately prior
to such sale, transfer or other disposition, Affiliates of the Company;
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code or as a result of any restructuring that
occurs as a result of any such filing or proceeding.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation and Leadership Development Committee of the
Board, or its delegate.
“Company” means Veritiv Corporation and any successor to its business or assets,
by operation of law or otherwise.
“Date of Termination” means: (i) if the Participant’s employment is terminated
by the Company for Cause or due to Disability, or by the Participant for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 calendar days after such notice, as the case may be;
(ii) if the Participant’s employment is terminated by the Company other than for
Cause or Disability, or if the Participant voluntarily resigns without Good
Reason, the date on which the terminating party notifies the other party that
such termination shall be effective, provided that on a voluntary resignation
without Good Reason, the Company may, in its sole discretion, make such
termination effective on any date it elects in writing between the date of the
notice and the proposed date of termination specified in the notice; or (iii) if
the Participant’s employment is terminated by reason of death, the date of death
of Participant.
“Disability” means “disability” as such term is defined in the long-term
disability insurance plan or program of the Company or any Affiliate then
covering the Participant; provided that in the case of any Participant who, as
of the date of determination, is a party to an employment agreement with the
Company or any Affiliate of the Company that employs such individual (including,
without limitation, an offer letter), “Disability” shall have the meaning, if
any, specified in such agreement.
“Employee” means a full-time salaried employee of the Company or an Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Good Reason” means the occurrence of any of the following events, without the
express written consent of the Participant, unless such events are fully
corrected in all material respects by the Company within 30 calendar days
following written notification by the Participant to the Company of the
occurrence of one of the reasons set forth below:
(a)    Within the time period referenced in Section 4(a)(ii)(B) relating to a
change in control, a material diminution in Participant’s authority, duties or
responsibilities;

3



--------------------------------------------------------------------------------



(b)    a material diminution in the Participant’s Annual Base Salary or Target
Annual Incentive percentage of base salary, or failure to pay any material
compensation or benefits due to the participant;
(c)    a relocation of the Participant’s primary work location by more than 50
miles from the Participant’s office location immediately prior to such
relocation and no nearer Participant’s residence at such time; or
(d)    any material failure by the Company to satisfy any of its obligations
under any applicable employment agreement or offer letter with the Participant.
A Participant must provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within 90 days after
the first occurrence of such circumstances, and must actually terminate
employment within 30 days following the expiration of the Company’s 30-day cure
period described above. Otherwise, any claim of such circumstances as “Good
Reason” shall be deemed irrevocably waived by the Participant.
“Incumbent Directors” means individuals who, on the Effective Date, constitute
the Board; provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) shall be an Incumbent Director. No individual
initially elected as a director of the Company as a result of an actual or
threatened election contest or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director.
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Plan relied upon, (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated and (iii) if the Date of Termination is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than 30 calendar days after the giving of such notice).
“Other Benefits” has the meaning given to that term in Section 4(a)(v)(i)
hereof.
“Participant” means a Tier 1 Participant or an Employee who is designated as a
Tier 2 Participant by the Committee and who meets the eligibility requirements
of Section 3(a) hereof, until such time as the Participant’s participation
ceases in accordance with Section 3(b) hereof.
“Qualified Termination” means any termination of a Participant’s employment: (i)
by the Company other than for Cause, Disability or death; or (ii) by a Tier 1
Participant for Good Reason.
“Release” has the meaning given to that term in Section 5 hereof.
“Section 409A” has the meaning give to that term in Section 21(a) hereof.

4



--------------------------------------------------------------------------------



“Target Annual Incentive” means a Participant’s target bonus opportunity under
the AIP for the fiscal year in which the Participant’s Qualified Termination
occurs.
“Tier A Participant” means those Tier 1 Participants serving in their capacities
as such as of the Effective Date.
“Tier 1 Participant” means, except as otherwise provided in Section 3 hereof, an
Employee of the Company serving in a position of Senior Vice President, or a
more senior position, in either case with a direct reporting relationship to the
Chief Executive Officer of the Company.
“Tier 2 Participant” means a Participant other than a Tier 1 Participant.
3.     Participation.
(a)    Designation of Participants. Eligibility to participate in the Plan shall
be limited to Tier 1 Participants and other key Employees of the Company and its
Affiliates who are designated as Tier 2 Participants by the Committee, in its
sole discretion. The Committee shall limit the class of persons designated as
Tier 2 Participants in the Plan to a “select group of management or highly
compensated employees,” within the meaning of Sections 201, 301 and 401 of
ERISA. In lieu of expressly designating Tier 2 Participants for Plan
participation, the Committee may establish eligibility criteria (consistent with
the provisions of this Section 3(a)) providing for participation of one or more
Tier 2 Participants who satisfy such criteria. Notwithstanding the foregoing, an
Employee who is a party to an employment agreement or offer letter with the
Company or an Affiliate that provides for severance benefits shall not be
eligible to participate in this Plan, unless such Employee is designated as a
Participant by the Committee and such Employee executes any and all
documentation as required by the Company to waive all rights to severance
benefits under such employment agreement or offer letter.
(b)    Duration of Participation. A Participant shall cease to be a Participant
in this Plan if: (i) the Participant ceases to be employed by the Company or an
Affiliate, unless such Participant is then entitled to a severance benefit as
provided in Section 4(a) of this Plan; or (ii) the Committee removes the
Employee as a Participant by notice to the Employee in accordance with Section
16 hereof. Further, participation in this Plan is subject to the unilateral
right of the Committee to terminate or amend the Plan in whole or in part as
provided in Section 17 hereof. Notwithstanding anything herein to the contrary,
a Participant who is then entitled to a severance benefit as provided in Section
4(a) of this Plan shall remain a Participant in this Plan until the amounts and
benefits payable under this Plan have been paid or provided to the Participant
in full. Any severance benefits to be provided to a Participant under this Plan
are subject to all of the terms and conditions of the Plan, including Sections 5
and 7.
(c)     No Employment Rights. Participation in the Plan does not alter the
status of a Participant as an at-will employee, and nothing in the Plan will
limit or affect in any manner the right of the Company or an Affiliate to
terminate the employment or adjust the compensation of a Participant at any time
and for any reason (with or without Cause).
4.     Severance Benefits.

5



--------------------------------------------------------------------------------



(a)     Qualified Termination. Subject to compliance with Sections 5 and 7
hereof, in the event that a Participant incurs a Qualified Termination, the
Participant shall be entitled to the compensation and benefits set forth in this
Section 4(a):
(i)    Accrued Benefits. The Company shall pay or provide to the Participant the
sum of: (A) the Participant’s Annual Base Salary earned through the Date of
Termination, to the extent not previously paid; (B) any incentive bonus earned
but unpaid under the AIP with respect to the fiscal year ending on or preceding
the Date of Termination; (C) any accrued but unused vacation time in accordance
with Company policy; and (D) reimbursement for any unreimbursed business
expenses incurred through the Date of Termination in accordance with Company
policy (the sum of the amounts described in clauses (A) through (D) shall be
referred to as the “Accrued Benefits”). The Accrued Benefits shall be paid in a
single lump sum within 60 calendar days after the Date of Termination or such
earlier date as may be required by the applicable Company plan or policy or by
applicable law.
(ii)    Severance Payments.
(A)    Termination not in Connection with Change in Control. Subject to Section
5 hereof, if the Participant’s Qualified Termination occurs prior to a Change in
Control and not under the circumstances described in Section 4(a)(ii)(B) below,
the Company shall make severance payments to the Participant, in installments
over the applicable period in accordance with the Company’s regular payroll
practices in effect at the Date of Termination, as follows:
I.    Tier 1 Participants. If the Participant is a Tier 1 Participant, the
Company shall continue to pay to the Participant his or her Annual Base Salary
for the eighteen (18) month period commencing on the Date of Termination.
II.    Tier 2 Participants. If the Participant is a Tier 2 Participant, the
Company shall continue to pay to the Participant his or her Annual Base Salary
for the twelve (12) month period commencing on the Date of Termination.
(B) Termination in Connection with Change in Control. Subject to Section 5
hereof, if the Participant’s Qualified Termination occurs within two (2) years
after a Change in Control, or within six (6) months prior to a Change in Control
and the Participant can demonstrate that his or her Qualified Termination
occurred at the request of a third party who had taken steps reasonably
calculated to effect a Change in Control, the Company shall make a severance
payment to the Participant as follows:
I.    Tier 1 Participants. If the Participant is a Tier 1 Participant, the
Company shall make a single lump sum payment to the Participant equal to two (2)
times the sum of (x) the Participant’s Annual Base Salary and (y) the
Participant’s Target Annual Incentive.

6



--------------------------------------------------------------------------------



II.    Tier 2 Participants. If the Participant is a Tier 2 Participant, the
Company shall make a single lump sum payment to the Participant equal to the sum
of (x) the Participant’s Annual Base Salary and (y) the Participant’s Target
Annual Incentive.
(C) Severance Payment Date. Any severance payable pursuant to this Section
4(a)(ii) will be paid or commence to be paid, as applicable, on the first
payroll date following the date the Release becomes effective and irrevocable in
accordance with its terms (or, if later, within thirty (30) days after the
Change in Control as applicable pursuant to Section 4(a)(ii)(B) above). Further,
if the period during which the Participant’s Release must become effective and
irrevocable in accordance with its terms spans two calendar years, then, to the
extent required to comply with Section 409A of the Code, any payment to be made
under this Section 4(a)(ii) will commence on the first payroll date that occurs
in the second calendar year and after the Release has become effective and
irrevocable in accordance with its terms.
(iii)    Pro-Rated Annual Incentive Bonus.
(A)Termination not in Connection with Change in Control. Subject to Section 5
hereof, if the Participant’s Qualified Termination occurs prior to a Change in
Control and not under the circumstances described in Section 4(a)(ii)(B) above,
and further provided that the Participant’s Qualified Termination occurs after
June 30 of the fiscal year in which the Participant’s Qualified Termination
occurs, the Company shall pay to the Participant a pro-rata portion of the
Participant’s annual incentive bonus under the AIP for such fiscal year based on
the actual results for such year. Such pro-rata bonus payout will be determined
by multiplying the amount of the bonus which would be due for the full fiscal
year as determined in accordance with the immediately preceding sentence by a
fraction, the numerator of which is the number of days during the fiscal year of
the Qualified Termination that the Participant is employed by the Company and
the denominator of which is 365. Any pro-rated annual incentive bonus payable
pursuant to this Section 4(a)(iii)(A) shall be paid at the same time that
bonuses for such year are paid to other senior executives of the Company under
the AIP, and in lieu of (and not in duplication of) any amount otherwise payable
to the Participant under the AIP for such fiscal year.
(B)Termination in Connection with Change in Control. Subject to Section 5
hereof, if the Participant’s Qualified Termination occurs under the
circumstances described in Section 4(a)(ii)(B) above, the Company shall pay to
the Participant a pro-rata portion of the Participant’s Target Annual Incentive
for the fiscal year in which the Participant’s Qualified Termination occurs.
Such pro-rata bonus payout will be determined by multiplying the Participant’s
Target Annual Incentive by a fraction, the numerator of which is the number of
days during the fiscal year of the Qualified Termination that the Participant is
employed by the Company and the denominator of which is 365. The pro-rated
Target Annual Incentive payable pursuant to this Section 4(a)(iii)(B) shall be
paid in a single lump

7



--------------------------------------------------------------------------------



sum at the same time and in the same manner as the severance payments made
pursuant to Section 4(a)(ii)(C), and in lieu of (and not in duplication of) any
amount otherwise payable to the Participant under the AIP for such fiscal year.
(iv)    Welfare Benefits. Subject to Section 5 hereof and the Participant’s
timely election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for the Participant and his or
her eligible dependents, and the Participant’s continued copayment of premiums
associated with such coverage, the Company shall reimburse the Participant, on a
monthly basis, for (or pay on Participant’s behalf) the portion of the costs of
continued health benefits for the Participant and the Participant’s covered
dependents equal to the amount that the Company was paying immediately prior to
such Qualified Termination, with such reimbursement to continue for the Welfare
Benefit Period (as defined below); provided that the Participant is eligible and
remains eligible for COBRA coverage. The Company may modify its obligation under
this Section 4(a)(iv) to the extent reasonably necessary to avoid any penalty or
excise taxes imposed on it in connection with the continued payment of premiums
by the Company under the Patient Protection and Affordable Care Act of 2010, as
amended. For purposes of this Section 4(a)(iv) the “Welfare Benefit Period”
means: (A) if the Participant is a Tier 1 Participant, the eighteen (18) month
period following the Participant’s Qualified Termination, or until such earlier
date on which COBRA coverage for the Participant and his or her covered
dependents terminates in accordance with COBRA; or (B) if the Participant is a
Tier 2 Participant, the twelve (12) month period following the Participant’s
Qualified Termination, or until such earlier date on which COBRA coverage for
the Participant and his or her covered dependents terminates in accordance with
COBRA.
(v)    Outplacement. Subject to Section 5 hereof, the Company shall, at its sole
expense as incurred, provide the Participant with outplacement services from a
recognized outplacement service provider selected by the Company; provided that
(i) the cost to the Company shall not exceed $10,000, and (ii) in no event shall
the outplacement services be provided more than six (6) months after the
Participant’s Qualified Termination.
(vi)    Accelerated Vesting of Equity-Based Awards. To the extent not otherwise
provided for in a Company incentive plan or award agreement and subject to
Section 5 hereof, in the event of a Qualified Termination of a Tier A
Participant, any unvested equity or equity-based award owned by the participant
shall vest on a pro-rata basis through the Participant’s Date of Termination. To
the extent that, prior to such Participant’s Qualified Termination, the vesting
of an equity or equity-based award is otherwise conditioned on the achievement
of one or more performance goals, the pro-rated amount of any such award that
becomes vested under this Section 4(a)(vi) will be based on actual results, as
determined after the end of the applicable performance period.
(vii)    Other Benefits. To the extent not theretofore paid or provided, the
Company shall pay or provide, or cause to be paid or provided, to the
Participant (or his or her beneficiary or estate) any other amounts or benefits
required to be paid or provided or which the Participant is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company, including any benefits to which the Participant is entitled under Part
6 of Subtitle B of

8



--------------------------------------------------------------------------------



Title I of ERISA (such other amounts and benefits shall be hereinafter referred
to as the “Other Benefits”) in accordance with the terms and normal procedures
of each such plan, program, policy or practice or contract or agreement, based
on accrued and vested benefits through the Date of Termination.
(b)    Other Terminations. If a Participant’s employment is terminated for Cause
or as a result of the Participant’s Disability or death, or if the Participant
voluntarily terminates his or her employment for any reason, then the Company
shall pay or provide to the Participant the Accrued Benefits, payable in
accordance with Section 4(a)(i) of this Plan, and the Other Benefits, and no
further amounts shall be payable to the Participant under this Section 4 after
the Date of Termination.
(c)     Notice of Termination. Any termination by the Company for Cause, or by
Participant for Good Reason, shall be communicated by Notice of Termination to
the Participant in accordance with Section 16. The failure by the Company or the
Participant to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Participant hereunder or preclude the Company or the
Participant from asserting such fact or circumstance in enforcing the Company’s
or the Participant’s rights hereunder.
(d)    Resignation from All Positions. Notwithstanding any other provision of
this Plan, upon the termination of a Participant’s employment for any reason,
unless otherwise requested by the Company, the Participant shall immediately
resign from all officer and director positions that he or she may holds with the
Company and its Affiliates. As a condition of receiving any severance benefits
under this Plan, each Participant shall execute any and all documentation to
effectuate such resignations upon request by the Company, but he or she shall be
treated for all purposes as having so resigned upon termination of his or her
employment, regardless of when or whether he or she executes any such
documentation.
5.    Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to provide any severance payment or benefit under
Section 4(a)(ii), (iii), (iv), (v) or (vi) hereof unless: (a) the Participant
first executes and delivers to the Company within 45 calendar days after the
Date of Termination a fully executed general release of claims substantially in
the form attached hereto as Appendix A, with such changes as the Company may
determine to be required or reasonably advisable in order to make such agreement
and release enforceable and otherwise compliant with applicable law (the
“Release”); (b) the Participant does not timely revoke the Release; and (c) the
Release becomes effective and irrevocable in accordance with its terms.
6.    No Mitigation. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Plan and such amounts
shall not be reduced whether or not the Participant obtains other employment.
7.    Restrictive Covenants. The Company’s payment obligations and a
Participant’s right, if any, to severance benefits under Section 4(a) hereof
shall immediately cease in the event the Committee determines, in its sole
discretion, that the Participant has engaged, or has threatened to engage, in
any of the following activities: (i) an activity of competition, as specified in
any

9



--------------------------------------------------------------------------------



covenant not to compete set forth in any agreement between the Participant and
the Company or an Affiliate, during the period of restriction specified in the
agreement prohibiting the Participant from engaging in such activity; (ii) an
activity of solicitation (including solicitation of employees and customers of
the Company or an Affiliate), as specified in any covenant not to solicit set
forth in any agreement between the Participant and the Company or an Affiliate,
during the period of restriction specified in the agreement prohibiting the
Participant from engaging in such activity; (iii) the disclosure or use of
confidential information in violation of any covenant not to disclose set forth
in any agreement between the Participant and the Company or an Affiliate; (iv)
the violation of any development and inventions, ownership of works, or similar
provision set forth in any agreement between the Participant and the Company or
an Affiliate; (v) the failure to return any property or information of the
Company or an Affiliate, as required by the Company’s policies; or (vii) an
activity that the Committee determines entitles the Company to seek recovery
from the Participant under any compensation recoupment or clawback policy
maintained by the Company as in effect on the Date of Termination. Any such
cessation of payment shall not reduce any monetary damages that may be available
to the Company as a result of such breach.
8.    Effect on Other Plans, Agreements and Benefits.
(a)    Relation to Other Benefits. Unless otherwise provided herein, nothing in
this Plan shall prevent or limit a Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or its Affiliates for which the Participant may qualify, nor, except as
explicitly set forth in this Plan, shall anything herein limit or otherwise
affect such rights as a Participant may have under any other contract or
agreement with the Company or any of its Affiliates. Further, the Participant’s
voluntary termination of employment, with or without Good Reason, shall in no
way affect the Participant’s ability to terminate employment by reason of the
Participant’s “retirement” under, or to be eligible to receive benefits under,
any compensation and benefits plans, programs or arrangements of the Company or
its Affiliates, including, without limitation, any retirement or pension plans
or arrangements or substitute plans adopted by the Company, its Affiliates or
their respective successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even it is also a “retirement” for purposes
of any such plan. Any economic or other benefit to a Participant under this Plan
will not be taken into account in determining any benefits to which the
Participant may be entitled under any profit-sharing, retirement, workers
compensation or other benefit or compensation plan maintained by the Company and
its Affiliates (except to the extent provided otherwise in any such plan with
respect to Accrued Benefits).
(b)    Non-Duplication. Notwithstanding the foregoing provisions of Section
8(a), and except as specifically provided below, any severance benefits received
by a Participant pursuant to this Plan shall be in lieu of any general severance
policy or other severance plan maintained by the Company or its Affiliates
(other than a stock option, restricted stock, share or unit, performance share
or unit, long-term transition incentive award, supplemental retirement, deferred
compensation or similar plan or agreement which may contain provisions operative
on a termination of the Participant’s employment or may incidentally refer to
accelerated vesting or accelerated payment upon a termination of employment).
Further, as a condition of participating in this Plan, each Participant who is a
party to an employment agreement or offer letter with the Company or an

10



--------------------------------------------------------------------------------



Affiliate that otherwise would provide for severance benefits acknowledges and
agrees that the severance benefits payable under this Plan shall be in lieu of
and in full substitution for (and not in duplication of), any right to severance
benefits under any such employment agreement or offer letter with the Company or
an Affiliate. In addition, while Participants shall not be entitled to receive
severance payments under both Sections 4(a)(ii)(A) and 4(a)(ii)(B) for the same
Qualified Termination, in the event a Participant’s Qualified Termination occurs
within the time period specified in Section 4(a)(ii)(B), such Participant shall
be entitled to the higher severance payments provided for in Section
4(a)(ii)(B).
9.    Certain Tax Matters. In the event it shall be determined that any payment
or distribution by the Company or any of its Affiliates to or for the benefit of
a Participant (whether paid or payable or distributed or distributable pursuant
to the terms of this Plan or otherwise) (the “Total Payments”), is or will be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Total Payments shall be reduced to the maximum amount that could
be paid to the Participant without giving rise to the Excise Tax (the “Safe
Harbor Cap”), if the net after-tax benefit to the Participant after reducing the
Participant’s Total Payments to the Safe Harbor Cap is greater than the net
after-tax (including the Excise Tax) benefit to the Participant without such
reduction. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments made pursuant to Section 4(a)(ii) of this
Plan, then to the payments made pursuant to Section 4(a)(iii) of this Plan, then
to the payments made pursuant to Section 4(a)(v) of this Plan, then to the
benefits provided pursuant to Section 4(a)(iv) of this Plan, and then to any
other payment that triggers such Excise Tax in the following order: (i)
reduction of cash payments, (ii) cancellation of accelerated vesting of
performance-based equity awards (based on the reverse order of the date of
grant), (iii) cancellation of accelerated vesting of other equity awards (based
on the reverse order of the date of grant), and (iv) reduction of any other
payments due to the Participant (with benefits or payments in any group having
different payment terms being reduced on a pro-rata basis). All mathematical
determinations, and all determinations as to whether any of the Total Payments
are “parachute payments” (within the meaning of Section 280G of the Code), that
are required to be made under this paragraph, including determinations as to
whether the Total Payments to Participant shall be reduced to the Safe Harbor
Cap and the assumptions to be utilized in arriving at such determinations, shall
be made at the Company’s expense by the Company’s then current independent
auditors, or such other nationally recognized accounting or valuation firm
selected by the Committee prior to the relevant Change in Control.
10.    Administration. The Committee shall have complete discretion to interpret
where necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Committee is hereby
granted the authority (a) to determine whether a particular Employee is a
Participant, and (b) to determine if a person is entitled to benefits hereunder
and, if so, the amount and duration of such benefits. The Committee may
delegate, subject to such terms as the Committee shall determine, any of its
authority

11



--------------------------------------------------------------------------------



hereunder to one or more officers of the Company. In the event of such
delegation, all references to the Committee in this Plan shall be deemed
references to such delegates as it relates to those aspects of the Plan that
have been delegated. The Committee’s determination of the rights of any person
hereunder shall be final and binding on all persons.
11.    Claims for Benefits.
(a)     Filing a Claim. Any Participant or beneficiary who wishes to file a
claim for benefits under the Plan shall file his or her claim in writing with
the Committee.
(b)     Review of a Claim. The Committee shall, within 90 calendar days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event more than 180 calendar days after such receipt), send a
written notification to the Participant or beneficiary as to its disposition. If
the claim is wholly or partially denied, such written notification shall (i)
state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based, (iii)
provide a description of any additional material or information necessary for
the Participant or beneficiary to perfect the claim and an explanation of why
such material or information is necessary, and (iv) set forth the procedure by
which the Participant or beneficiary may appeal the denial of his or her claim,
including, without limitation, a statement of the claimant’s right to bring an
action under Section 502(a) of ERISA following an adverse determination on
appeal.
(c)    Appeal of a Denied Claim. If a Participant or beneficiary wishes to
appeal the denial of his or her claim, he or she must request a review of such
denial by making application in writing to the Committee within 60 calendar days
after receipt of such denial. Such Participant or beneficiary (or his or her
duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his or her claim, and submit in
writing, issues and comments in support of his or her position. A Participant or
beneficiary who fails to file an appeal within the 60-day period set forth in
this Section 11(c) shall be prohibited from doing so at a later date or from
bringing an action under ERISA.
(d)    Review of a Claim on Appeal. Within 60 calendar days after receipt of a
written appeal (unless the Committee determines that special circumstances, such
as the need to hold a hearing, require an extension of time, but in no event
more than 120 calendar days after such receipt), the Committee shall notify the
Participant or beneficiary of the final decision. The final decision shall be in
writing and shall include (i) specific reasons for the decision, written in a
manner calculated to be understood by the claimant, (ii) specific references to
the pertinent Plan provisions on which the decision is based, (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents relevant to the claim for
benefits, and (iv) a statement describing the claimant’s right to bring an
action under Section 502(a) of ERISA.
(e)    Legal Fees and Expenses. If a Participant institutes any legal action in
seeking to obtain or enforce, or is required to defend in any legal action the
validity or enforceability of, any right or benefit provided by this Plan, the
Company shall pay or reimburse (within 30 days following the Company’s receipt
of an invoice from the Participant) the Participant’s reasonable legal fees

12



--------------------------------------------------------------------------------



and expenses (including without limitation, any and all court costs and
reasonable attorneys’ fees and expenses) incurred by the Participant in
connection with or as a result of any such legal action. Notwithstanding the
foregoing, if the Participant does not prevail (after exhaustion of all
available judicial remedies) in respect of at least one claim by the Participant
or by the Company hereunder, then no further reimbursement for legal fees and
expenses shall be due to the Participant in respect of such claim and the
Participant shall refund any amounts previously reimbursed hereunder with
respect to such legal action.
12.    Participants Deemed to Accept Plan. By accepting any payment or benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Committee, the Company or
its Affiliates, in any case in accordance with the terms and conditions of the
Plan.
13.    Successors.
(a)    Company Successors. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. The
Company shall require any such successor to expressly assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.
(b)    Participant Successors. The rights of a Participant to receive any
benefits hereunder shall not be assignable, transferable or delegable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his or her will or by the laws of descent and distribution and, in
the event of any attempted assignment or transfer contrary to this Section
13(b), the Company shall have no liability or obligation to pay any amount so
attempted to be assigned, transferred or delegated.
14.    Unfunded Status. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.
15.    Withholding. The Company and its Affiliates may withhold from any amounts
payable under this Plan all federal, state, city or other taxes as the Company
and its Affiliates are required to withhold pursuant to any law or government
regulation or ruling.
16.    Notices. Any notice provided for in this Plan shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to Participant shall be sent to the address of Participant most recently
provided to the Company. Notices to the Company should be sent to Veritiv
Corporation, 6600 Governors Lake Parkway, Norcross, GA 30071, Attention: General
Counsel. Notice and communications shall be effective on the date of delivery if
delivered by hand, on the first business

13



--------------------------------------------------------------------------------



day following the date of dispatch if delivered utilizing overnight courier, or
three business days after having been mailed, if sent by first class mail.
17.    Amendments; Termination. The Committee expressly reserves the unilateral
right, at any time and from time to time after providing twelve (12) months’
prior written notice to the impacted Participant or Participants, without the
consent of the impacted Participant or Participants, to amend or terminate the
Plan in whole or in part, including without limitation to remove individuals as
Participants or to modify or eliminate all or any benefits under Section 4
hereof; provided that (a) no such action shall impair the rights of a
Participant who previously has incurred a Qualified Termination unless such
amendment, modification, removal or termination is agreed to in a writing signed
by the Participant and the Company, (b) no such action shall impair the rights
of a Tier A Participant on or before June 30, 2019, unless such amendment,
modification, removal or termination is agreed to in a writing signed by the
Tier A Participant and the Company and (c) the Plan may not be terminated or
amended within six (6) months before or two (2) years after a Change in Control
in any manner that would adversely affect the benefits to be provided to any
Participant under the Plan.
18.    Governing Law. This Plan shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Delaware,
without regard to conflicts of law principles.
19.    Severability. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Plan shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
20.    Headings. Headings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
21.    Section 409A.
(a)    In General. Section 409A of the Code (“Section 409A”) imposes payment
restrictions on “nonqualified deferred compensation” (i.e., potentially
including payments owed to a Participant upon termination of employment).
Failure to comply with these restrictions could result in negative tax
consequences to a Participant, including immediate taxation, interest and a 20%
additional income tax. It is the Company’s intent that this Plan be exempt from
the application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Plan are
intended to qualify for the “short-term deferral” exception to Section 409A to
the maximum extent possible, and to the extent they do not so qualify, are
intended to qualify for the involuntary separation pay exceptions to Section
409A, to the maximum extent possible. Each installment of any taxable benefits
or payments provided under this Plan is intended to be treated as a separate
payment for purposes of Section 409A. To the extent that Section 409A is
applicable to any taxable benefit or payment, and if a Participant is a
“specified employee” as determined by the Company in accordance with Section
409A, then notwithstanding

14



--------------------------------------------------------------------------------



any provision in this Plan to the contrary and to the extent required to comply
with Section 409A, all such amounts that would otherwise be paid or provided to
such Participant during the first six months following the Date of Termination
shall instead be accumulated through and paid or provided (without interest) on
the first business day following the six-month anniversary of the Date of
Termination. Notwithstanding any provision of this Plan to the contrary, but
only to the extent required to comply with Section 409A, any severance payable
pursuant to Section 4(a)(ii)(B) of this Agreement shall be paid (i) in a lump
sum if the Change in Control constitutes a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5), or (ii) in installments over
the applicable 24-month (Tier 1) or 12-month (Tier 2) period if the Change in
Control does not constitute a “change in control event” within the meaning of
Treasury Regulation § 1.409A-3(i)(5). With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (iii) such payments shall be made on or before the last day of the
Participant’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder.
(b)    Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Plan providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and the Participant is no longer
providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its Affiliates as an employee or consultant, and for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.
[END OF DOCUMENT]



15



--------------------------------------------------------------------------------



APPENDIX A
GENERAL RELEASE
This General Release (this “Release”) is entered into by and between
____________________________ (“Executive”) and Veritiv Corporation (the
“Company”) as of the ____ day of _____________ 20__.
1.    Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of __________________________, 20__. As used
in this Release, the term “affiliate” will mean any entity controlled by,
controlling, or under common control with, the Company.
2.    Payments and Benefits. Upon the effectiveness of the terms set forth
herein, the Company will provide Executive with the benefits set forth in
Section 4(a) of the Veritiv Corporation Executive Severance Plan (the “Severance
Plan”), upon the terms, and subject to the conditions, of the Severance Plan.
3.    No Admission of Liability. This Release does not constitute an admission
by the Company or its affiliates or their respective officers, directors,
partners, agents, or employees, or by Executive, of any unlawful acts or of any
violation of federal, state or local laws.
4.    Claims Released by Executive. In consideration of the payments and
benefits set forth in Section 4(a) of the Severance Plan, Executive for
himself/herself, his/her heirs, administrators, representatives, executors,
successors and assigns (collectively, “Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Company, its
respective affiliates and their respective predecessors, successors and assigns
(the “Veritiv Group”) and each of its officers, directors, partners, agents, and
former and current employees, including without limitation all persons acting
by, through, under or in concert with any of them (collectively, “Releasees”),
and each of them, from any and all claims, demands, actions, causes of action,
costs, expenses, attorney fees, and all liability whatsoever, whether known or
unknown, fixed or contingent, which Executive has, had, or may ever have against
the Releasees relating to or arising out of Executive’s employment or separation
from employment with the Veritiv Group, from the beginning of time and up to and
including the date Executive executes this Release. This Release includes,
without limitation: (a) law or equity claims; (b) contract (express or implied)
or tort claims; (c) claims for wrongful discharge, retaliatory discharge,
whistle blowing, libel, slander, defamation, unpaid compensation, wage and hour
violations, intentional infliction of emotional distress, fraud, public policy
contract or tort, and implied covenant of good faith and fair dealing, whether
based in common law or any federal, state or local statute; (d) claims under or
associated with any of the Veritiv Group’s incentive compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964 as amended by
the Civil Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment




--------------------------------------------------------------------------------



and Reemployment Rights Act of 1994, the Lilly Ledbetter Fair Pay Act, or any
other foreign, federal, state or local law or judicial decision); (f) claims
arising under the Employee Retirement Income Security Act; and (g) any other
statutory or common law claims related to Executive’s employment with the
Veritiv Group or the separation of Executive’s employment with the Veritiv
Group.
Without limiting the foregoing paragraph, Executive represents that he/she
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Veritiv
Group as of the date he/she signs this Release. This Release specifically
includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers Benefit Protection
Act. Executive acknowledges that as of the date he/she signs this Release,
he/she may have certain rights or claims under the Age Discrimination in
Employment Act, 29 U.S.C. §626, and he/she voluntarily relinquishes any such
rights or claims by signing this Release.
Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Veritiv Group from (i) any obligation under the Severance Plan,
including without limitation Section 4(a) of the Severance Plan; (ii) any
obligation to provide all benefit entitlements under any Company benefit or
welfare plan that were vested as of the Separation Date, including the Company’s
401(k) plan and the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended; and (iii) any rights or claims that relate to events or circumstances
that occur after the date that Executive executes this Release. In addition,
nothing in this Release is intended to interfere with Executive’s right to file
a charge with the Equal Employment Opportunity Commission or any state or local
human rights commission in connection with any claim Executive believes he/she
may have against the Releasees. However, by executing this Release, Executive
hereby waives the right to recover any remuneration, damages, compensation or
relief of any type whatsoever from the Company in any proceeding that Executive
may bring before the Equal Employment Opportunity Commission or any similar
state commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any similar state commission on Executive’s behalf.
5.    Representations. Executive acknowledges and represents that, as an
employee of the Company and its affiliates, he/she has been obligated to, and
has been given the full and unfettered opportunity to, report timely to the
Company any conduct that would give rise to an allegation that the Company or
any affiliate has violated any laws applicable to its businesses or has engaged
in conduct which could otherwise be construed as inappropriate or unethical in
any way, even if such conduct is not, or does not appear to be, a violation of
any law. Executive acknowledges that a condition of the payment of the benefits
under Section 2 of this Release is his/her truthful and complete representation
to the Company regarding any such conduct, including but not limited to conduct
regarding compliance with the Company’s Code of Business Conduct and Ethics,
policies and procedures, and with all laws and standards governing the Company’s
business. Executive’s truthful and complete representation, based on his/her
thorough search of his/her knowledge and memory, is as follows: Executive has
not been directly or indirectly involved in any such conduct; no one has asked
or directed him/her to participate in any such conduct; and Executive has no
specific knowledge of any conduct by any other person(s) that would give rise to
an allegation that




--------------------------------------------------------------------------------



the Company or any affiliate has violated any laws applicable to its businesses
or has engaged in conduct which could otherwise be construed as inappropriate or
unethical in any way.
6.    Bar. Executive acknowledges and agrees that if he/she should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Releasees (with the exception of the filing of charges
of discrimination contemplated by Section 4 of this Release) with respect to any
cause, matter or thing which is the subject of the release under Section 4 of
this Release, this Release may be raised as a complete bar to any such action,
claim or proceeding, and the applicable Releasee may recover from Executive all
costs incurred in connection with such action, claim or proceeding, including
attorneys’ fees, along with the benefits set forth in Section 4 of the Severance
Plan.
7.    Governing Law. This Release will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles.
8.    Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he/she has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he/she was given a period of [21] [45]
calendar days within which to consider and execute this Release, and to the
extent that he/she executes this Release before the expiration of the [21] [45]
calendar day period, he/she does so knowingly and voluntarily and only after
consulting his/her attorney. Executive acknowledges and agrees that the promises
made by the Veritiv Group hereunder represent substantial value over and above
that to which Executive would otherwise be entitled.
9.    Revocation. Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 16 of the Severance
Plan. This Release will not become effective or enforceable until such
revocation period has expired. Executive understands that if he/she revokes this
Release, it will be null and void in its entirety, and he/she will not be
entitled to any payments or benefits provided in this Release, including without
limitation under Section 2 of the Release.
10.    Miscellaneous. This Release, together with the Severance Plan and any
agreements concerning restrictive covenants referenced in Section 7 of the
Severance Plan, represents the final and entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
negotiations and discussions between the parties hereto and/or their respective
counsel with respect to the subject matter hereof. Executive has not relied upon
any representations, promises or agreements of any kind except those set forth
herein in signing this Release. In the event that any provision of this Release
should be held to be invalid or unenforceable, each and all of the other
provisions of this Release will remain in full force and effect. If any
provision of this Release is found to be invalid or unenforceable, such
provision will be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Veritiv Group to carry out the provisions of this Release.




--------------------------------------------------------------------------------



11.    Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.
IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.
VERITIV CORPORATION

By:______________________________
Its:______________________________


EXECUTIVE
________________________________


